Citation Nr: 1032902	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-20 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus 

3.  Entitlement to service connection for an acquired psychiatric 
disability, to include a major depressive disorder and 
posttraumatic stress disorder (PTSD).
 
4.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to an acquired psychiatric disability.

5.  Entitlement to service connection for a neurological 
disorder, to include a sleep disorder. 

6.  Entitlement to service connection for schizophrenia. 

7.  Entitlement to service connection for residuals of chemical 
exposure. 

8.  Entitlement to service connection for residuals of blood 
contamination. 

9.  Entitlement to an initial disability evaluation in excess of 
10 percent for service connected asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from May 1990 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision from a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied the 
service connection claims for a bilateral hearing loss 
disability, PTSD, residuals of chemical exposure, and residuals 
of blood contamination; and granted service connection for 
asthma.  This appeal also arises from an April 2008 rating 
decision which denied the Veteran's service connection claim for 
tinnitus.  Finally, this matter comes before the Board on appeal 
from a January 2009 rating decision which denied the Veteran's 
claims of service connection for a major depressive disorder, 
erectile dysfunction, a neurological disorder, and schizophrenia.  
In June 2010, the Veteran testified during a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the proceedings has been associated with the claims file.  

The Veteran's asthma claim was initially assigned a non-
compensable (zero  percent) evaluation in the October 2005 rating 
decision.  During the pendency of this appeal, the RO increased 
the disability rating to 10 percent in a July 2007 rating 
decision.  With respect to increased ratings, the Board notes 
that with a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum benefit 
is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a 
claimant has filed a notice of disagreement as to a RO decision 
assigning a particular rating, a subsequent RO decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  As such, this issue is 
addressed below.  
	
The Board notes that the RO separately adjudicated the Veteran's 
claims of service connection for PTSD and a major depressive 
disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
United States Court of Appeals for Veterans Claims held that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record, i.e., that matters of service connection 
for psychiatric disabilities other than PTSD diagnosed are part 
and parcel of a service connection for PTSD claim.  Accordingly, 
the Board has consolidated these matters, and recharacterized the 
issue to reflect that it is one of service connection for an 
acquired psychiatric disability, to include PTSD and a major 
depressive disorder.  

As discussed below, the Veteran withdrew his claims for service 
connection for chemical exposure and blood contamination in 
August 2007.  In December 2007, the Veteran filed a petition to 
reopen these claims.  The Veteran's petition to reopen his claims 
of service connection for chemical exposure and blood 
contamination has not been adjudicated by the RO.  Therefore, the 
Board does not have jurisdiction over them, and they are referred 
to the RO for appropriate action.  

The issues of service connection for a bilateral hearing loss 
disability, tinnitus, an acquired psychiatric disability, and 
erectile dysfunction, as well as the increased rating claim for 
asthma are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the 
Board received a written request from the Veteran that his appeal 
for service connection for a neurological disorder, to include a 
sleep disorder, be withdrawn.

2.  Prior to the promulgation of a decision in the appeal, the 
Board received a written request from the Veteran that his appeal 
for service connection for schizophrenia be withdrawn.

3.  Prior to the promulgation of a decision in the appeal, the 
Board received a written request from the Veteran that his appeal 
for service connection for residuals of chemical exposure be 
withdrawn.

4.  Prior to the promulgation of a decision in the appeal, the 
Board received a written request from the Veteran that his appeal 
for service connection for residuals of blood contamination be 
withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
service connection for a neurological disorder, to include a 
sleep disorder, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal for 
service connection for schizophrenia have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2009).

3.  The criteria for withdrawal of a substantive appeal for 
service connection for residuals of chemical exposure have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2009).

4.   The criteria for withdrawal of a substantive appeal for 
service connection for residuals of blood contamination have been 
met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be made 
by the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).

In an August 2007 statement, the Veteran indicated that in 
response to the RO's July 2007 supplemental statement of the case 
addressing the issues of service connection for residuals of 
chemical exposure and residuals of blood contamination that he 
did "not wish to continue [his] appeal at this time."  
Additionally, in a June 2010 statement, the Veteran wrote that he 
"wish[ed] to withdraw the [a]ppeal for the denial of service 
connection for [n]eurological disorder and schizophrenia."  This 
request as to the claims for service connection for a 
neurological disorder and schizophrenia was reiterated during the 
June 2010 hearing. 

Because the Veteran has clearly indicated his wish to withdrawal 
the appeals for service connection for a neurological disorder, 
to include a sleep disorder; schizophrenia; residuals of chemical 
exposure; and residuals of blood contamination, there remain no 
allegations of errors of fact or law for appellate consideration 
as to these issues.  See 38 C.F.R. § 20.204 (2009).  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  Accordingly, the Board does not have jurisdiction to 
review these appeals and they are therefore dismissed.


ORDER

The appeal for service connection for a neurological disorder, to 
include a sleep disorder, is dismissed.  

The appeal for service connection for schizophrenia is dismissed.  

The appeal for service connection for residuals of chemical 
exposure is dismissed.  

The appeal for service connection for residuals of blood 
contamination is dismissed.  


REMAND

Unfortunately, this matter must be remanded for further 
evidentiary development.

With respect to the Veteran's claim of service connection for a 
bilateral hearing loss disability, the Board notes that a VA 
examination was conducted in July 2005.  Once a claimant has been 
provided with an examination in connection with his service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. at 311.  The probative value of a medical 
opinion is derived from a factually accurate, fully articulated, 
and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  A review of the July 2005 VA examination report 
reveals that the examiner did not review the Veteran's medical 
records.  He also did not provide an opinion as to the etiology 
of the Veteran's hearing loss.  As such, the examination is 
inadequate and the matter must be remanded to schedule the 
Veteran for another VA audiological examination.  

With respect to the Veteran's service connection claim for 
tinnitus, the Board notes that the Veteran's service treatment 
records are negative for any complaints, treatment, or diagnosis 
of tinnitus.  However, the Veteran now asserts that he suffers 
from tinnitus, which developed shortly after service separation.  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experiences (i.e., he experiences ringing 
in his ears and was exposed to in-service noise exposure during 
service).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding that a veteran is competent to testify to symptomatology 
capable of lay observation).  In other words, the Veteran's 
assertion that he now experiences ringing in the ears is 
sufficient evidence for a diagnosis of tinnitus.  Given that he 
attributes the tinnitus to in-service noise exposure, the Board 
finds that a VA examination is warranted to address the etiology 
of his tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Veteran testified during his hearing that he 
was treated for his hearing loss and tinnitus at the VA medical 
center in Shreveport, Louisiana.  These medical records have not 
been associated with the claims file.  Because VA is on notice 
that there are records that may be applicable to the Veteran's 
claims and because these records may be of use in deciding the 
claim, these records are relevant and should be obtained.  38 
C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

As noted above, the Veteran initially asserted two separate 
acquired psychiatric service connection claims ( PTSD and major 
depressive disorder), which were separately adjudicated.  During 
the adjudication of the PTSD claim, the Veteran was afforded a 
June 2007 VA examination for his PTSD claim.  During that 
examination, the VA examiner noted that the Veteran suffered from 
depression which was treated with medication.  However, the 
assessment is silent for such a diagnosis.  Instead, the examiner 
diagnosed the Veteran with substance-induced mood disorder, 
alcohol dependence in remission, and cocaine dependence in 
remission.  After finding that the Veteran did not meet the 
criteria for PTSD, the examiner did not provide an etiological 
opinion for any other psychiatric disabilities.  The Veteran was 
not afforded a VA examination in connection with his depression 
claim.  As noted in the Introduction, the Board recharacterized 
these claims as one claim of service connection for an acquired 
psychiatric disorder, to include a major depressive disorder and 
PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1.  In light of this 
recharacterization, the Board finds that the June 2006 VA 
examination is inadequate.  Nieves-Rodriguez, 22 Vet. App. 295; 
Barr, 21 Vet. App. 303.  On remand, the Veteran should be 
afforded such another VA psychiatric examination to determine the 
diagnosis and etiology of any current acquired psychiatric 
disability.

Finally, the Board observes that the most recent clinical 
assessment of the Veteran's service-connected asthma was during a 
May 2007 VA examination.  This examination was conducted over 
three years ago, and the Veteran contends that this disability 
has worsened during the course of the appeal.  Accordingly, the 
matter is remanded so that the Veteran may be scheduled for a new 
VA examination to assess the present severity of his disability.   
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (holding that 
where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern). 

As to the claim of service connection of erectile dysfunction, to 
include as secondary to an acquired psychiatric disability, it is 
inextricably intertwined with the acquired psychiatric disability 
claim being remanded.  Accordingly, adjudication of the erectile 
dysfunction claim must be deferred pending the RO's evaluation of 
the psychiatric disability claim.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (noting that where a claim is inextricably 
intertwined with another claim, the claims must be adjudicated 
together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.	Obtain any remaining VA medical records, 
to include any treatment the Veteran 
received at the VA medical center in 
Shreveport, Louisiana for his hearing loss 
and/or tinnitus.  These outstanding 
medical records should be associated with 
the claims file.  Any attempt to obtain 
these records as well as any negative 
response received from the VA medical 
center should be documented.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009)

2.	Schedule the Veteran for a VA examination 
to determine (1) the diagnosis of any 
hearing loss disability and/or tinnitus 
which may be present, and (2) whether any 
such disabilities are as likely as not 
etiologically related to service, to 
include in-service noise exposure.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination, and he 
or she should indicate on the examination 
report that such a review was completed.  
Additionally, the examiner should 
accomplish any indicated special tests, 
studies, or additional consultations in 
conjunction with the examination.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner should provide a complete 
rationale for any opinion provided.

3.	 Schedule the Veteran for a VA psychiatric 
examination to assess the presence of any 
current acquired psychiatric disabilities, 
to include major depressive disorder and 
PTSD, and determine whether any such 
disabilities are as likely as not 
etiologically related to service.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination, and he 
or she should indicate on the examination 
report that such a review was completed.  
Additionally, the examiner should 
accomplish any indicated special tests, 
studies, or additional consultations in 
conjunction with the examination.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner should provide a complete 
rationale for any opinion provided.

4.	Schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected asthma.  The entire 
claims file must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should indicate 
in the report that the entire file was 
reviewed.  Any indicated studies should be 
performed and the examination report 
should comply with all AMIE protocols for 
rating asthma.  The examiner should obtain 
a detailed clinical history from the 
Veteran.  All pertinent pathology found on 
examination should be noted in the report 
of the evaluation.

5.	Then, readjudicate the claims on their 
merits.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


